             Case 21-10457-LSS   Doc 127-1   Filed 03/29/21   Page 1 of 12




                                    EXHIBIT 1

                                 Engagement Letter




DOCS LA:336384.7
                          Case 21-10457-LSS            Doc 127-1        Filed 03/29/21        Page 2 of 12
DocuSign Envelope IQ: OAEF2CBp-5CCD-4757-8481-F3D378F9526F
                                                                                                 Chris LeWand
      ~    r■                                                                                    FTI Consulting,, Inc.
     ~~~~                                                                                        999 17th Street, Suite 700
     ~,.                                                                                         Denver, CO 802Q2
                                                                                                 Cell: 720-253-3060
                                                                                                 Chris.Lewand@fticonsulting.com

                PRIVATE &CONFIDENTIAL

                February 28, 2021

                Ms. Terri Stevens
                Chief Financial Officer
                MobiTV, Inc.
                1900 Powell Street
                Emeryville, CA, 94608, USA

                Re: Engagement of FTI Consulting, Inc.

                Dear Ms. Stevens:

                       Introduction

                       The purpose of this letter is to confirm the understanding and agreement (the "Agreement")
                       between MobiTV, Inc. ("MobiTV" or the "Client") and FTI Consulting, Inc. ("FTI")
                       concerning the Client's engagement of FTI as Financial Advisory to provide certain
                       Bankruptcy Services, as well as Transaction Advisory Services as exclusive agent for the
                       Client in seeking, arranging, negotiating and generally advising with respect to any or all of
                       the following: (i) sale of all or part of the Company (including individual asset sales); and (ii)
                       creation of strategic partnerships, joint ventures and/or similar transactions (each individually
                       a "Transaction"). This letter of engagement (the "Engagement") and the related Standard
                       Terms and Conditions constitute the engagement contract (the "Engagement Contract")
                       pursuant to which the Services will be provided, supersedes the previously executed
                       agreements between FTI Consulting, Inc. and MobiTV dated July 7, 2020, and FTI Capital
                       Advisors, LLC dated July 22, 2020, and becomes effective upon the filing of the Chapter 11
                       petitions (the "Effective Date").

                        This letter of engagement (the "Engagement') and the related Standard Terms and Conditions
                        constitute the engagement contract (the "Engagement Contract") pursuant to which the
                        Services will be provided.

                2.      Scope of Services

                        The Services, to be performed at your direction, are expected to include the following:

                        Bankruptcy Services

                        FTI will provide the following Bankruptcy Services:

                            •   Continuing to assist the Company and the Client in preparing required documents and
                                analysis for an orderly chapter 11 filing;
                            •   Assisting with negotiation, evaluation, and review of strategic alternatives;
                            •   Assisting with the development of business plan, financial, and liquidity projections;
                            •   Assisting with documentation and analyses relating to strategic alternatives;
                            •   Assisting with cash management and preparation, updating and variance reporting of a
                                13-week cash flow forecast in support of cash collateral negotiations and for any
                                required debtor-in-possession financing;
                           Case 21-10457-LSS          Doc 127-1        Filed 03/29/21       Page 3 of 12
DocuSign Envelope ID: QAEF2CB0-5CCD-4757-84B1-F3D378F9526F




              MobiTV, Inc.
              February 28, 2021

                            •   Assisting with valuation and market analysis relating to strategic alternatives;
                            •   Assisting in implementing all first-day and second-day orders;
                            •   Assisting in preparing required motions throughout the course of the cases;
                            •   Responding to creditor groups and vendors throughout the cases;
                            •   Assisting with developing and implementing external and internal communications
                                strategies and plans;
                            •   Assisting in preparation of plan and disclosure statement documents and supporting
                                materials;
                            •   Assisting in the financial analysis of potential avoidance actions;
                            •   Assisting in the preparation of the Company's statement of financial affairs (SOFA)
                                and schedules of assets and liabilities (BOAC);
                            •   Assisting in claim reconciliation and objections;
                            •   Providing testimony and other litigation support as the circumstances warrant; and,
                            •   Other financial advisory services that you may direct us to perform.

                       Transaction Advisory Services

                       FTI will provide the following Transaction Advisory Services (the "Transaction Advisory
                       Services" and together with the Bankruptcy Services, the "Services"):

                       •    Assist in the preparation of materials, including business, financial information, and
                            descriptive memoranda, to be provided to potentially interested Parties to a Transaction
                            (the "Parties"), and contacting such Parties;
                       •    Assisting Company in establishing criteria to identify interested Parties, identifying,
                            screening and assessing the merits of Parties, and evaluating any proposals received
                            regarding a potential Transaction;
                       •    Assisting the Company on negotiations in connection with any proposals received;
                       •    Directing and coordinating the due diligence process;
                       •    Providing timely reporting to the Company on the status and progress of all of the above;
                            and,
                       •    Assisting the Company and its advisors on each potential Transaction through closing.

                       The Services may be performed by FTI or by any subsidiary of FTI, as FTI shall determine.
                       FTI may also provide Services through its or its subsidiaries' agents or independent
                       contractors. References herein to FTI and its employees shall be deemed to apply also, unless
                       the context shall otherwise indicate, to employees of each such subsidiary and to any such
                       agents or independent contractors and their employees.

                       The Services, as outlined above, are subject to change as mutually agreed between us.

                       FTI is engaged by the Company to provide financial advisory and consulting services only.
                       Accordingly, while we may from time to time suggest options which may be available to you
                       and further give our professional evaluation of these options, the ultimate decision as to
                       which, if any, of these options to implement rests with the Company, its management and
                       board of directors. FTI and its employees will not make any management decisions for the
                       Company and will not be responsible for communicating information concerning the
                       Company to the public, the Company's shareholders or others.




                                                                  ~~
                         Case 21-10457-LSS            Doc 127-1       Filed 03/29/21       Page 4 of 12
DocuSign Envelope IQ: OAEF2C60-5CCQ-4757-8461-F3D378F9526F




              MobiTV, Inc.
              February 28, 2021

                      As part of the Services, FTI may be requested to assist the Company (and its legal pr other
                      advisors) in negotiating with the Company's creditors and equity holders and with other
                      interested parties. In the event that we participate in such negotiations, the representations
                      made and the positions advanced will be those of the Company and its management, not FTI
                      or its employees.

                      If cases under the Bankruptcy Code are commenced and our retention is approved, our role
                      will include serving as principal bankruptcy financial advisors to the debtors and debtors in
                      possession in those cases under a general retainer, subject to court approval. Our role also will
                      encompass all out-of-court planning and negotiations attendant to these tasks.

                       The services we will provide in connection with the Engagement will encompass all services
                       normally and reasonably associated with this type of engagement that we are requested and
                       are able to provide and that are consistent with our ethical obligations. With respect to all
                       matters of our Engagement, we will coordinate closely with the Company as to the nature of
                       the services that we will render and the scope of our engagement.

                       As usual, our Engagement is to represent the Company and not its individual directors,
                       officers, employees or shareholders. However, we anticipate that in the course of that
                       Engagement, we may provide information or advice to directors, officers or employees in their
                       corporate capacities.


                       Fees

                       Upon the Effective Date, for rendered in connection with Bankruptcy Services will be billed at
                       their respective current hourly rates. Fees are payable in advance and may be billed as
                       frequently as weekly and will be billed not less frequently than monthly. Further, Hourly rates
                       are revised periodically, at least annually and upon promotions of our personnel,

                      13anlcruptcy Services, Hourly Rates:

                                                                                 Per Hour (USD)
                       Senior Managing Directors                                   $950 —1,295
                       Directors /Senior Directors /Managing Directors              715 — 935
                       Consultants/Senior Consultants                               385 — 680
                       Administrative /Paraprofessionals                            155 — 290

                       Transaction Advisory Services, Monthly and Transaction Fee

                       Upon the Effective Date, for services rendered in connection with the Transaction Advisory
                       Services,, the Client agrees to pay FTI a monthly, non-refundable fee of $135,000 per month,
                       earned and due on the first day of each month.

                       In addition, during the Term of this Engagement regardless of whether the Party or Parties
                       were identified by FTI, for each and every Transaction completed by FTI, the Company will
                       pay FTI in cash at each closing a fee (the "Transaction Fee") of 3.5% of the aggregate value of
                       each Transaction, subject to a minimum aggregate fee of $500,000.

                       Moreover, if at any time during a period of 12 months following the effective date of
                       termination of the Engagement hereunder, the Company completes one or more Transactions



                                                                 x~
                        Case 21-10457-LSS             Doc 127-1        Filed 03/29/21       Page 5 of 12
DocuSign Envelope ID: OAEF2C60-5CCD-4757-8461-F3D378F9526F




              MobiTV, Inc.
              February 28, 2021

                      and the Transactions) involves) a party identified during the Term, the Company will pay
                      FTI 3.5% of the aggregate value of each Transaction, subject to a minimum aggregate fee of
                      $500,000.

                      For purposes of this Agreement "Aggregate Value" shall mean the full transaction value of
                      any Transaction, including, without limitation, the total value of all cash, securities, other
                      property, payments made in installments and any contingent, earned or other consideration
                      paid or payable, directly or indirectly, by a Party pursuant to a Transaction. In the case of a
                      strategic partnership, joint venture or similar transaction, Aggregate Value shall mean (x) the
                      aggregate value, as FTI and the Client mutually agree in good faith, of the proceeds, assets and
                      other consideration all parties to such partnership, venture or transaction pay or contribute in
                      connection therewith, including, without limitation, cash, notes, securities, installment or
                      contingent amounts, intellectual property, licenses, distribution agreements and other property;
                      or (y) in the event such Transaction does not involve the payment or contribution of
                      consideration, such amount as FTI and the Client mutually agree in good faith. The value of
                      any such securities (other than indebtedness) or other property or items of value shall be
                      valued at the time of closing without regard to any restrictions on transferability and
                      determined as follows: (i) if such securities are traded on a stock exchange, the value of
                      securities in an established public market shall be the last closing market price of such
                      securities prior to consummation of the sale; (ii) if such securities have no established public
                      market, or if the consideration utilized consists of property other than securities, the value of
                      such securities or other property shall be the fair market value thereof as determined by FTI
                      and the Client in good faith. "Aggregate Value" shall also include the face value of any
                      indebtedness (including any trade credit) assumed, refinanced, or forgiven as part of a
                      Transaction. If any consideration to be paid is computed in a foreign currency, the value of
                      such foreign currency shall, for purposes hereof, be converted into U.S. Dollars at the
                      prevailing exchange rate on the date or dates on which such consideration is paid. The Client
                      will pay any portion of the Transaction Fee attributable to contingent payments constituting
                      Aggregate Value upon receipt of such payments based on the present value of such amounts,
                      using a discount rate and probability of payment that FTI and the Client mutually agree.

                      If the Transaction Fees are not fully paid when due, the Client agrees to pay all costs of
                      collection or other enforcement of FTI's rights hereunder, including but not limited to
                      attorneys' fees and expenses, whether collected or enforced by suit or otherwise.

                      In addition to the fees outlined above, FTI will bill for reasonable allocated and direct
                      expenses which are likely to be incurred on your behalf during this Engagement. Allocated
                      expenses include the cost of items which are not billed directly to the engagement but are
                      incurred centrally, including out-of-pocket costs for data services and research materials
                      which FTI subscribes to that we expect to use on your engagement, copying, phone charges,
                      and other overhead expenses that are not billed through as direct reimbursable expenses and
                      are calculated at 2.0% of FTI's fees as described above. Direct expenses include reasonable
                      and customary out-of-pocket expenses which are billed directly to the engagement such as
                      Internet access, telephone, overnight mail, messenger, travel, meals, accommodations and
                      other expenses specifically related to this engagement. Further, if FTI and/or any of its
                      emloyees are required to testify or provide evidence at or in connection with any judicial or
                      administrative proceeding relating to this matter, FTI will be compensated by you at its regular
                      hourly rates and reimbursed for reasonable allocated and direct expenses (including counsel
                      fees) with respect thereto.




                                                                 -4-
                         Case 21-10457-LSS            Doc 127-1          Filed 03/29/21      Page 6 of 12
DocuSign Envelope 14~ OAEF2CB0-5CCD-4757-8461-F3Q378F9526F




              MobiTV, Inc.
              February 28, 2021

                       Other Fee and Payment Terms

                      Any unapplied cash on account held under this Engagement Contract, and prior Engagement
                      Contracts, as of the petition date will, subject to any requirement for Bankruptcy Court
                      approval, first, be applied to any unpaid fees owing to FTI and FTICA as of the petition date,
                      and, second, the remaining balance to be held and applied to any unpaid fees at the end of the
                      case.

                      We will send the Company periodic invoices (not less frequently than monthly) for services
                      rendered and charges and disbursements incurred on the basis discussed above, and in certain
                      circumstances, an invoice may be for estimated fees, charges and disbursements through a
                      date certain. Each invoice constitutes a request for an interim payment against the fee to be
                      determined at the conclusion of our Services.

                       The Company agrees to promptly notify FTI if the Company or any of its subsidiaries or
                       affiliates extends (or solicits the possible interest in receiving) an offer of employment to a
                       principal or employee of FTI involved in this Engagement and agrees that FTI has earned and
                       is entitled to a cash fee, upon hiring, equal to 150% of the aggregate first year's annualized
                       compensation, including any guaranteed or target bonus and equity award, to be paid to FTI's
                       former principal or employee that the Company or any of it subsidiaries or affiliates hires at any
                       time up to one year subsequent to the date of the final invoice rendered by FTI with respect to
                       this Engagement.

                       In a case under the Bankruptcy Code, fees and expenses may not be paid without the express
                       prior approval of the bankruptcy court. In most cases of this size and complexity, on request
                       of a party in interest, the bankruptcy court permits the payment of interim fees during the case.
                       The Company agrees that, if asked to do so by us, the Company will request the bankruptcy
                       court to establish a procedure for the payment of interim fees during the case that would
                       permit payment of interim fees. If the bankruptcy court approves such a procedure, we will
                       submit invoices on account against our final fee. These interim invoices will be based on such
                       percentage as the bankruptcy court allows of our internal time charges and costs and expenses
                       for the work performed during the relevant period and will constitute a request for an interim
                       payment against the reasonable fee to be determined at the conclusion of our representation.

                       As any of the Company's entities become a debtor in one or more cases under the Bankruptcy
                       Code, some fees, charges, and disbursements (whether or not billed) incurred before the filing
                       of bankruptcy petitions (voluntary or involuntary) might remain unpaid as of the date of the
                       filing. The unused portion, if any, of the Initial Cash on Account and the Additional Cash on
                       Account will be applied to any such unpaid pre-petition fees, charges and disbursements. Any
                       requisite court permission will be obtained in advance. We will then hold any portion of the
                       Initial Cash on Account and the Additional Cash on Account not otherwise properly applied
                       for the payment of any such unpaid pre-filing fees, charges and disbursements (whether or not
                       billed) as on account cash to be applied to our final invoice in any case under the Bankruptcy
                       Code.

                       Post-petition fees, charges and disbursements will be due and payable immediately upon entry
                       of an order containing such court approval or at such time thereafter as instructed by the court.
                       The Company understands that while the arrangement in this paragraph may be altered in
                       whole or in part by the bankruptcy court, the Company shall nevertheless remain liable for
                       payment of court approved post-petition fees and expenses. Such items are afforded



                                                                   -5-
                         Case 21-10457-LSS            Doc 127-1         Filed 03/29/21      Page 7 of 12
DocuSign Envelope ID: OAEF2C60-5CGD-4757-8461-F3D378F9526F




              MobiTV, Inc.
              February 28, 2021

                      administrative priority under 11 U.S.C. § 503(b)(1). The Bankruptcy Code provides in
                      pertinent part, at 11 U.S.C. § 1129(a)(9)(A), that a plan cannot be confirmed unless these
                      priority claims are paid in full in cash on the effective date of any plan (unless the holders of
                      such claims agree to different treatment). It is agreed and understood that the unused portion,
                      if any, of the Initial Cash on Account (as may be supplemented from time to time) and the
                      Additional Cash on Account shall be held by us and applied against the final fee application
                      filed and approved by the court.

              4.       Terms and Conditions

                       The attached Standard Terms and Conditions set forth the duties of each party with respect to
                       the Services. Further, this letter and the Standard Terms and Conditions attached comprise the
                       entire Engagement Contract for the provision of the Services to the exclusion of any other
                       express or implied terms, whether expressed orally or in writing, including any conditions,
                       warranties and representations, and shall supersede all previous proposals, letters of
                       engagement, undertakings, agreements, understandings, correspondence and other
                       communications, whether written or oral, regarding the Services.

              5.       Conflicts of Interest

                       Based on the list of interested parties (the "Potentially Interested Parties"), provided by you,
                       we have undertaken a limited review of our records to determine FTI's professional
                       relationships with the Company. From the results of such review, we were not made aware of
                       any conflicts of interest or additional relationships that we believe would preclude us from
                       performing the Services. However, as you know, we are a large consulting firm with
                       numerous offices throughout the United States. We are regularly engaged by new clients,
                       which may include one or more of the Potentially Interested Parties. The FTI professionals
                       providing services hereunder will not accept an engagement that directly conflicts with this
                       Engagement without your prior written consent.

              6.       Acknowledgement and Acceptance

                       Please acknowledge your acceptance of the terms of this Engagement Contract by signing
                       both the confirmation below and the attached Standard Terms and Conditions and returning a
                       copy of each to us at the above address.

               If you have any questions regarding this letter or the attached Standard Terms and Conditions, please
               do not hesitate to contact Chris LeWand at (720) 253-3060.

               Yours faithfully,

               FTI CONSULTING, INC.
               FTI CAPITAL ADVISORS, LLC.



                       Christopher R. LeWand
                       Senior Managing Director

               Attachment — As stated



                                                                  -6-
                         Case 21-10457-LSS            Doc 127-1         Filed 03/29/21   Page 8 of 12
DocuSign Envelope ID: OAEF2C60-5CCQ-4757-84B1-F3D378F9526F




              MobiTV, Inc.
              February 28, 2021


              Confirmation of Terms of Enga ~ement

              ~'Ve agree to engage FTI Consulting, Inc. upon the terms set forth herein and in the attached
              Standard Terms and Conditions.

              MobiTV~   IIIC.     i DocuSigned by:


              B                 ~\\;`l~~ U u~ `~ ~               DS
                Y•
                       Ms. Terri Stevens                     ~~"' `"°
                       Chief Financial Officer               ~~~a

                           2/27/2021
              Date:




                                                               -7-
                         Case 21-10457-LSS                Doc 127-1         Filed 03/29/21          Page 9 of 12
DocuSign Envelope ID: OAEF2CBQ-5CCD-4757-8481-F3D378F9526F




                                                              FTI CONSULTING, INC.

                                                    STANDARD TERMS AND CONDITIONS

              The following are the Standard Terms and Conditions on which we will provide the Services to you set forth
              within the attached letter of engagement with MobiTV, Inc. dated February 28, 2021. The Engagement letter
              and the Standard Terms and Conditions (collectively the "Engagement Contract') form the entire agreement
              between us relating to the Services and replace and supersede any previous proposals, letters of engagement,
              undertakings, agreements, understandings, correspondence and other communications, whether written or oral,
              regarding the Services. The headings and titles in the Engagement Contract are included to make it easier to read
              but do not form part of the Engagement Contract.

              1.       Reports and Advice

              1.1      Use and purpose of advice and reports —Any advice given or report issued 6y us is provided solely
                       for your use and benefit and only in connection with the purpose in respect of which the Services are
                       provided. Unless required by law, you shall not provide any advice given or report issued by us to any
                       third party, or refer to us or the Services, without our prior written consent, which shall be conditioned
                       on the execution of a third party release letter in the form provided by FTI. In no event, regardless of
                       whether consent has been provided, shall we assume any responsibility to any third party to which any
                       advice or report is disclosed or otherwise made available.

              2.       Information and Assistance

              2.1      Provision of information and assistance —Our performance of the Services is dependent upon your
                       providing us with such information and assistance as we may reasonably require from time to time.

              2.2      Punctual and accurate information —You shall use reasonable skill, care and attention to ensure that
                       all information we may reasonably require is provided on a timely basis and is accurate and complete
                       and relevant for the purpose for which it is required. You shall also notify us if you subsequently learn
                       that the information provided is incorrect or inaccurate or otherwise should not be relied upon.

              2.3      No assurance on financial data —While our work may include an analysis of financial and accounting
                       data, the Services will not include an audit, compilation or review of any kind of any financial
                       statements or components thereof. Company management will be responsible for any and all financial
                       information they provide to us during the course of this Engagement, and we will not examine or
                       compile or verify any such financial information. Moreover, the circumstances of the Engagement may
                       cause our advice to be limited in certain respects based upon, among other matters, the extent of
                       sufficient and available data and the opportunity for supporting investigations in the time period.
                       Accordingly, as part of this Engagement, we will not express any opinion or other form of assurance on
                       financial statements of the Company.

              2.4      Prospective financial information - In the event the Services involve prospective financial
                       information, our work will not constitute an examination or compilation, or apply agreed-upon
                       procedures, in accordance with standards established by the American Institute of Certified Public
                       Accountants or otherwise, and we will express no assurance of any kind on such information. There
                       will usually be differences between estimated and actual results, because events and circumstances
                       frequently do not occur as expected, and those differences may be material. We will take no
                       responsibility for the achievability of results or events projected or anticipated by the management of
                       the Company.
                          Case 21-10457-LSS                 Doc 127-1           Filed 03/29/21          Page 10 of 12
DocuSign Envelope ID: OAEF2CBQ-5CCp-4757-8461-F3D378F9526F




              3.     Additional Services

              3.1        Responsibility for other parties —You shall be solely responsible for the work and fees of any other
                         party engaged by you to provide services in connection with the Engagement regardless of whether
                         such party was introduced to you by us. Except as provided in this Engagement Contract, we shall not
                         be responsible for providing or reviewing the advice or services of any such third party, including
                         advice as to legal, regulatory, accounting or taxation matters. Further, we acknowledge that we are not
                         authorized under our Engagement Contract to engage any third party to provide services or advice to
                         you, other than our agents or independent contractors engaged to provide Services, without your written
                         authorization.

              4.         Confidentiality

              4.1        Restrictions on confidential information —Both parties agree that any confidential information
                         received from the other party shall only be used for the purposes of providing or receiving Services
                         under this or any other contract between us. Except as provided below, neither party will disclose the
                         other party's confidential information to any third party without the other party's consent. Confidential
                         information shall not include information that:

                         4.1.1    is or becomes generally available to the public other than as a result of a breach of an
                                  obligation under this Clause 4.1;

                         4.1.2    is acquired from a third party who, to the recipient party's knowledge, owes no obligation of
                                  confidence in respect of the information; or

                         4.1.3    is or has been independently developed by the recipient.

              4.2        Disclosing confidential information —Notwithstanding Clause 1.1 or 4.1 above, either party will be
                         entitled to disclose confidential information of the other to a third party to the extent that this is required
                         by valid legal process, provided that (and without breaching any legal or regulatory requirement) where
                         reasonably practicable not less than 2 business days' notice in writing is first given to the other party.

              4.3        Citation of engagement —Without prejudice to Clause 4.1 and Clause 4.2 above, to the extent our
                         engagement is or becomes known to the public, we may cite the performance of the Services to our
                         clients and prospective clients as an indication of our experience, unless we and you specifically agree
                         otherwise in writing.

              4.4        Internal quality reviews —Notwithstanding the above, we may disclose any information referred to in
                         this Clause 4 to any other FTI entity or use it for internal quality reviews.

               4.5       Maintenance of workpapers —Notwithstanding the above, we may keep one archival set of our
                         working papers from the Engagement, including working papers containing or reflecting confidential
                         information, in accordance with our internal policies.

               5.    Termination

               5.1       Termination of Engagement with notice —Either party may terminate the Engagement Contract for
                         whatever reason upon written notice to the other party. Upon receipt of such notice, we will stop all
                         work immediately. You will be responsible for all fees and expenses incurred by us through the date
                         termination notice is received. Termination shall not affect FTI's right to receive the Transaction
                         Fee, if any, earned under section 3 of the Engagement Contract.




                                                                          -2-
                         Case 21-10457-LSS                Doc 127-1           Filed 03/29/21        Page 11 of 12
DocuSign Envelope ID: pAEF2CB0-5CCD-4757-8481-F3D378F9526F




              5.2       Continuation of terms —The terms of the Engagement that by their context are intended to be
                        performed after termination or expiration of this Engagement Contract, including but not limited to,
                        Clauses 3 and 4 of the Engagement letter, and Clauses 1.1, 4, 6 and 7 of the Standard Terms and
                        Conditions, are intended to survive such termination or expiration and shall continue to bind all parties.

              6.    Indemnification, Liability Limitation, and Other Matters

              6.1       Indemnification -The Company agrees to indemnify and hold harmless FTI and any of its subsidiaries
                        and affiliates, officers, directors, principals, shareholders, agents, independent contactors and employees
                        (collectively "Indemnified Persons") from and against any and all claims, liabilities, damages,
                        obligations, costs and expenses (including reasonable attorneys' fees and expenses and costs of
                        investigation) arising out of or relating to your retention of FTI, the execution and delivery of this
                        Engagement Contract, the provision of Services or other matters relating to ar arising from this
                        Engagement Contract, except to the e~ctent that any such claim, liability, obligation, damage, cost or
                        expense shall have been determined by final non-appealable order of a court of competent jurisdiction
                        to have resulted from the gross negligence or willful misconduct of the Indemnified Person or Persons
                        in respect of whom such liability is asserted (an "Adverse Determination"). The Company shall pay
                        damages and expenses, including reasonable legal fees and disbursements of counsel as incurred in
                        advance. FTI agrees that it will reimburse any amounts paid in advance to the extent they relate directly
                        to an Adverse Determination.

              6.2       Limitation of liability -You agree that no Indemnified Person shall be liable to you, or your
                        successors, affiliates or assigns for damages in excess of the total amount of the fees paid to FTI under
                        this Engagement Contract. Without limiting the generality of the foregoing, in no event shall any
                        Indemnified Person be liable for consequential, indirect or punitive damages, damages for lost profits or
                        opportunities or other like damages or claims of any kind.


              6.3       In addition to the above indemnification and provision regarding advancement of fees/expenese, FTI
                        employees serving as directors or officers of the Company or its affiliates will receive the benefit of the
                        most favorable indemnification and advancement provisions provided by the Company to its directors,
                        officers and any equivalently placed employees, whether under the Company's charter or by-laws, by
                        contract or otherwise. The Company shall specifically include and cover employees and agents serving
                        as directors and officers of the Company or affiliates from time to time with direct coverage under the
                        Company's policy for liability insurance covering its directors, officers and any equivalently placed
                        employees. Prior to FTI accepting any director or officer position, the Company shall, at the request of
                        FTI, provide FTI a copy of its current D&O policy, a certificate of insurance evidencing the policy is in
                        full force and effect, and a copy of the signed board resolutions and any other document that FTI may
                        reasonably request evidencing the appointment and coverage of the indemnitees. The Company shall
                        maintain such D&O insurance for the period through which claims can be made against such persons.
                        In the event the Company is unable to include FTI employees and agents under the Company's policy
                        or does not have first dollar coverage acceptable to FTI in effect for at least $10 million, FTI may,
                        subject to the prior written consent of the Company, attempt to purchase a separate D&O insurance
                        policy that will cover the FTI employees and agents only. The cost of the policy shall be invoiced to
                        the Company as an out-of-pocket expense. Notwithstanding anything to the contrary, the Company's
                        indemnification obligations in this Section 6 shall be primary to (and without allocation against) any
                        similar indemnification and advancement obligations of FTI, its affiliates and insurers to the
                        indemnitees (which shall be secondary), and the Company's D&O insurance coverage for the
                        indemnitees shall be specifically primary to (and without allocation against) any other valid and
                        collectible insurance coverage that may apply to the indemnitees (whether provided by FTI or
                        otherwise).




                                                                        -3-
                        Case 21-10457-LSS              Doc 127-1            Filed 03/29/21      Page 12 of 12
DocuSign Envelope ID: OAEF2CB0-5CCp-4757-8481-F3D378F9526F




              Governing LawThe Engagement Contract shall be governed by and interpreted in accordance with the laws of
                     the State of New York without giving effect to the choice of law provisions thereof.

              7.2     Jurisdiction. -The United States District Court for the Southern District of New York and the
                      appropriate Courts of the State of New York sitting in the Borough of Manhattan, City of New York
                      shall have exclusive jurisdiction in relation to any claim, dispute or difference concerning the
                      Engagement Contract and any matter arising from it. The parties submit to the jurisdiction of such
                      Courts and irrevocably waive any right they may have to object to any action being brought in these
                      Courts, to claim that the action has been brought in an inconvenient forum or to claim that those Courts
                      do not have jurisdiction.

              7.3     WAIVER OF JURY TRIAL — TO FACILITATE JUDICIAL RESOLUTION AND SAVE TIME
                      AND EXPENSE, THE COMPANY AND FTI IRREVOCABLY AND UNCONDITIONALLY
                      AGREE TO WAIVE A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
                      ARISING OUT OF OR RELATING TO THE SERVICES OR THIS ENGAGEMENT CONTRACT.


              FTI CONSULTING, INC


              Confir`rtation of Standard Terms and Conditions

              We agree to engage FTI Consulting, Inc. upon the terms set forth in these Standard Terms and Conditions as
              outlined above.

              MobiTV, Inc.

                              DocuSigned by:




                       Ms. Terri Stevens                        ~", "'°
                       Chief Financial Officer                  `ems''


                           2/27/2021
              Date:




                                                                      -4-
